UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     20-CR-499 (LTS)
                                                                       :
KEITH HALLIBURTON and JEREMIAH YOUNG,                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 A telephonic pretrial conference is scheduled to take place in the above captioned

case on June 24, 2021, at 12:00 p.m. As requested, each defense counsel will be given an

opportunity to speak to his client by telephone for fifteen minutes before the proceeding begins

(i.e., at 11:45 a.m.); defense counsel should make sure to answer the telephone number that was

previously provided to Chambers at that time.

                 To access the call, the participants must dial 888-363-4734, enter the access code

1527005#, and the security code 3891#. (Members of the press and public may call the same

number, but will not be permitted to speak during the conference.) During the call, participants

are directed to observe the following rules:

             1. Use a landline whenever possible.

             2. Use a handset rather than a speakerphone.

             3. All callers to the line must identify themselves if asked to do so.

             4. Identify yourself each time you speak.

             5. Mute when you are not speaking to eliminate background noise.

             6. Spell proper names.


HALLIBURTON-YOUNG - ORD SCHD JUNE 24 2021 PTC.DOCX                               VERSION JUNE 21, 2021
                                                1
               Finally, all of those accessing the conference are reminded that recording or

rebroadcasting of the proceeding is prohibited. See Standing Order M-10-468, No. 21-MC-45

(S.D.N.Y. Jan. 19, 2021). Violation of these prohibitions may result in sanctions, including

removal of court issued media credentials, restricted entry to future hearings, denial of entry to

future hearings, or any other sanctions deemed necessary by the Court.



       SO ORDERED.

Dated: New York, New York
       June 21, 2021
                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              Chief United States District Judge




HALLIBURTON-YOUNG - ORD SCHD JUNE 24 2021 PTC.DOCX                              VERSION JUNE 21, 2021
                                                2
